IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 9, 2009
                               No. 09-10149
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

DAMMON WILLIS ROWE, also known as Dame,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:02-CR-174-20


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
      Dammon Willis Rowe, federal prisoner # 29080-177, pleaded guilty to
conspiracy to possess with the intent to distribute more than five kilograms of
a mixture containing cocaine and 50 grams or more of a mixture containing
cocaine base. Rowe now appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of sentence, which was based on the United




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-10149

States Sentencing Commission’s amendments to the Sentencing Guidelines’s
base offense levels for crack cocaine.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence where the sentencing range is later lowered by the Sentencing
Commission. See § 3582(c)(2). We review the district court’s determination on
a § 3582(c)(2) motion for abuse of discretion. United States v. Doublin, 572 F.3d
235, 236-37 (5th Cir. 2009).
      Rowe argues that he should receive a sentencing reduction based on the
amendment because his codefendants have received the same and the district
court’s failure to reduce his sentence created an unwarranted disparity. Rowe’s
presentence report reveals that he was held accountable “for conspiracy to
possess and distribute 17.28 net kilograms of cocaine base or crack cocaine.”
Therefore, even applying the relevant guideline amendment, because Rowe was
held accountable for more than 4.5 kilograms of cocaine base, his guidelines
computation would not change, and his sentence would not be lowered. See
U.S.S.G. Supp. to App’x C, Amend. 706; U.S.S.G § 2D1.1(c)(1). Rowe has not
shown that the district court abused its discretion in denying his motion. See
Doublin, 572 F.3d at 237.
      AFFIRMED.




                                         2